Citation Nr: 0513633	
Decision Date: 05/19/05    Archive Date: 06/01/05	

DOCKET NO.  03-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back strain, with disc bulging at L4-L5 and L5-S1.  



REPRESENTATION

Appellant represented by:	American Veterans Committee



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1992 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  That rating decision granted the veteran an 
increased evaluation from noncompensable to 10 percent, made 
effective from the veteran's date of claim in March 2003, and 
the veteran disagreed with the assigned evaluation.  During 
the pendency of the appeal in October 2003, the RO granted 
the veteran an increased evaluation to 20 percent, also made 
effective from the veteran's date of claim in March 2003.  
The claim is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's low back disorder results in muscle spasm 
on extreme forward bending with loss of lateral spine motion, 
but is not at any time during the pendency of the appeal, 
shown to result in any incapacitating episodes requiring bed 
rest prescribed by a physician, and does not result in 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less.  There is no neurological disability 
shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar strain with disc bulging at L4-L5, L5-S1, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5293, 5295 (before and after 
September 23, 2002) and 5292, 5235-5243 (after September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

A review of the claims folder reveals that the RO formally 
notified the veteran of VCAA in April 2003, prior to the 
issuance of the rating May 2003 decision now on appeal.  That 
notification informed the veteran of the evidence it was 
necessary he submit, the evidence VA would collect on his 
behalf, of the evidence necessary to substantiate his claim, 
and that he should submit any evidence in his possession.  
The veteran was subsequently provided the regulatory 
implementation of VCAA, the laws and regulations governing 
entitlement to increased evaluations for his 
service-connected low back disability, and the reasons and 
bases for the denial of a further increase in that evaluation 
in statements of the case issued in July and December 2003, 
November 2004, and January 2005.  The veteran was provided 
with multiple VA examinations which are adequate for rating 
purposes.  All known available records of the veteran's 
treatment with VA were collected for a review.  The veteran 
does not argue nor does the evidence on file indicate that 
there remains any additional relevant evidence which is 
uncollected for review.  

The Board finds that there is no reasonable likelihood that 
any additional relevant evidence remains outstanding.  The 
Board also finds that VA's duty to assist and notify under 
VCAA are satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight bearing.  
38 C.F.R. § 4.45.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of higher 
ratings based upon functional loss due to pain on use or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
4 Vet. App. 202 (1995).  

The Board notes that the regulations for rating disabilities 
of the spine were twice revised, effective September 23, 
2002, and effective September 26, 2003, 67 Fed. Reg. 54,345 
(Aug. 22, 2002) and 68 Fed. Reg. 5,154 (Aug. 27, 2003).  
Where law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent), or severe 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  For 
lumbosacral strain, ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), 
muscle spasm on extreme forward bending with loss of lateral 
spine motion (20 percent), or severe with listing of the 
whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with an abnormal mobility on forced motion 
(40 percent).  38 C.F.R. § 4.71, Diagnostic Code 5295.  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild (10 percent), moderate with recurring attacks 
(20 percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief (60 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the previous 12 
months, or by combining under § 4.125 separate evaluations of 
its orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in a higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 but less than 2  weeks 
during the past 12 months (10 percent), with incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months (20 percent), 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the Diagnostic Codes.  These reclassified Diagnostic Codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based upon incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine.  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 is used to 
evaluate under the formula for rating intervertebral disc 
syndrome based upon incapacitating episodes with or without 
such symptoms as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
evaluation.  Unfavorable ankylosis of the entire thoracic-
lumbar (thoracolumbar) spine warrants a 50 percent 
evaluation.  Forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent evaluation.  Various notes regarding 
implementation of this general rating formula are also 
provided, including the normal ranges of motion for the 
lumbar spine for forward flexion (90 degrees), backward 
extension (30 degrees), left and right lateroflexion 
(30 degrees), and left and right lateral rotation 
(30 degrees).  The combined range of normal motion for the 
lumbar spine is 240 degrees.  Additionally, range of motion 
measurements are to be rounded off to the nearest 5 degrees.  

Analysis:  Historically, in October 2001, the RO granted 
service connection for lumbar strain based upon documented 
treatment for such strain during service.  The veteran did 
not report for scheduled VA examination and a noncompensable 
evaluation was assigned effective from the date of service 
separation.  

In March 2003, the veteran attempted to appeal the 
noncompensable evaluation, but was informed that his 
disagreement was not timely filed, and this statement 
was accepted as a claim for increase.  Although records of 
the veteran's treatment with VA have been collected for a 
review, they do not reflect that the veteran routinely sought 
or required treatment for his service-connected low back 
disorder.  

In April 2003, the veteran was provided an examination which 
resulted in an impression of mechanical low back pain with 
early morning stiffness which was a very minor problem and 
did not cause any missed work or any need for bed rest.  He 
was able to play sports which required running and cutting.  
VA X-ray studies of the lumbar spine were interpreted as 
showing that the vertebrae were of normal height and that the 
disc spaces were of normal size.  Bony alignment was 
unremarkable.  There was no finding of degenerative arthritis 
of the lumbar spine.  

A September 2003 VA examination noted that the veteran's gait 
was normal.  There was tenderness to palpation from L4 to S1 
and range of motion was forward flexion to 95 degrees, 
extension backward to 20 degrees, and lateroflexion left and 
right to 20 degrees.  Rotation was not reported.  Straight 
leg raising while seated was positive at 80 degrees on the 
left and negative to 90 degrees on the right.  Sensory was 
intact to sharp sensation and motor strength was 5/5 in both 
lower extremities.  Heel-toe walking was normal.  An MRI of 
the lumbar spine showed a loss of normal lordotic curve but 
normal vertebral body height and alignment.  The 
intervertebral discs were normal and there was no sign of 
disc protrusion but there was mild bulging noted at L4-L5 and 
L5-S1.  Central spinal canal diameters showed no abnormality, 
but there was mild neural foraminal narrowing as noted at L4-
L5 and L5-S1.  Soft tissues showed no abnormality.  The 
impression was chronic low back pain due to degenerative disc 
disease with neural foraminal narrowing which limited 
recreational activities but did not cause him to be on bed 
rest.  

Based upon the results of the September 2003 VA examination 
with MRI, the RO granted the veteran an increased evaluation 
in an October 2003 rating decision.  This rating decision 
added disc bulging at L4-L5 and L5-S1 to the previously 
service-connected disability of a low back strain.  An 
increase to 20 percent was granted based upon the superceded 
criteria for intervertebral disc syndrome at Diagnostic 
Code 5293 for moderate recurring attacks which was made 
effective to the veteran's date of claim in March 2003.  This 
rating action is perplexing in that the RO used criteria that 
was superceded in September 2002 to evaluate the veteran for 
degenerative disc disease based upon a claim originating in 
March 2003 and which was first service connected in October 
2003, both of which occurred after this earlier schedular 
criteria had been superceded.  No evidence on file at that 
time (or thereafter) revealed that the veteran had any 
incapacitating episodes defined in the Schedule as causing 
signs and symptoms requiring bed rest prescribed by a 
physician and treatment by a physician, the criteria in 
effect for evaluation of the veteran's degenerative disc 
disease at all times during the pendency of the appeal.  

A December 2004 VA examination was performed by a medical 
doctor who reviewed the veteran's claims folder in 
conjunction with the examination.  This physician noted the 
disc bulging recorded by prior MRI, and indicated that the 
veteran was prescribed no medication for his low back 
disorder but reported that he took over-the-counter 
medication several times per week.  Trunk mobility was 
significantly limited and the veteran routinely reported left 
paraspinous lumbar pain while performing the various 
maneuvers.  At that time, backward extension was limited to 
3 degrees, forward flexion to 75 degrees, lateroflexion was 
limited to 18 degrees left and right, and rotation was 
limited to 10 degrees right and left.  The veteran reported 
that he continued to play basketball during the previous 3 
and 3/4 years since his discharge from the service in 2001, 
but that four months earlier he had to stop this activity 
because of back pain and spasm.  The veteran reported he 
could walk 2 miles but was limited in the time that he could 
sit or stand without changing position.  He had been steadily 
employed for the three previous years and reported losing 
several days per year because of low back pain.  The doctor 
noted that the veteran's claims folder documented no bed rest 
on orders of a treating physician at any time.  

The impression from this examination was that the veteran had 
recurrent exacerbation of chronic left lumbar paraspinous 
muscle spasm which was more likely than not secondary to his 
bulging discs as documented by prior MRI.  There was, 
however, an absence of any clear-cut lumbar radiculitis.  The 
doctor opined that the veteran did not have flareups that 
required him to be in bed but that he was no longer able to 
play basketball on a weekly basis, and that repetitive 
motions resulted in easy fatigability and lack of endurance.  
Functional impairment was estimated as short-time duration 
under 45 minutes, but which was definitely intermittent.  
Although the veteran did have chronic high-grade left 
paraspinous muscle spasm likely related to bulging discs, 
there were no neurological findings compatible with sciatic 
neuropathy of the lower extremities.  

As noted, the RO granted the veteran an increased evaluation 
to 20 percent based upon superceded criteria for 
intervertebral disc syndrome for moderate and recurring 
attacks.  That criteria has been superceded at all times 
during the pendency of this appeal and are thus not 
applicable, but the Board would note, because the RO used 
this criteria to rate the veteran, that the clinical evidence 
on file under that superceded criteria does not meet nor 
closely approximate that which would be characterized as 
severe recurring attacks with intermittent relief for the 
next higher 40 percent evaluation.  

The criteria in effect for evaluation of intervertebral disc 
syndrome at all times during the pendency of this appeal has 
required certain frequencies and durations of incapacitating 
episodes during the previous 12 months to warrant variously 
compensable evaluations.  Incapacitating episodes being 
defined in the Schedule as signs and symptoms requiring bed 
rest prescribed by a physician and treatment by a physician 
are nowhere documented at any time.  Under this criteria, the 
next higher 40 percent evaluation would require 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during any previous 12-month 
period.  No evidence shows the veteran to have incapacitating 
episodes as they are defined in the Schedule.  

Alternatively, although the veteran is shown to have a 
predominating left paraspinous lumbar muscle spasm, no other 
lumbar disc neurological impairment of the lower extremities 
is documented sufficient to warrant any higher than the 
currently assigned 20 percent evaluation to combine under 
§ 4.125 separate evaluations of orthopedic and neurological 
manifestations under the currently effective Diagnostic 
Code 5293.  

The veteran was initially granted service connection for 
lumbar strain.  Prior to schedular evaluation changes made in 
September 2003, the veteran's currently assigned 20 percent 
evaluation would require muscle spasm on extreme forward 
bending with loss of lateral spine motion.  This most 
accurately describes the veteran's current degree of 
service-connected low back disability (and should have been 
the basis if the currently assigned 20 percent evaluation).  

The next higher 40 percent evaluation, however, requires 
severe strain with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion with arthritic 
changes or narrowing or irregularity of joint space.  
Although the veteran does have documented mild foraminal 
narrowing, the clinical findings during the pendency of this 
appeal, even including those significantly increased findings 
from the December 2004 VA examination, do not meet or even 
closely approximate the criteria for the next higher 
40 percent evaluation of the now superceded criteria for 
evaluating lumbosacral strain at Diagnostic Code 5295.  That 
is, strain is not shown to be severe with listing of the 
whole spine to the opposite side or to result in a  positive 
Goldthwaite's sign or result in marked limitation of forward 
bending and there has never been any X-ray finding of 
osteoarthritis of the lumbar spine.  

Evaluating the veteran's low back disorder in accordance with 
the general rating formula for diseases and injuries of the 
spine in effect at this time from September 2003, and only 
conducting such evaluation with reference to the December 
2004 VA examination (showing much greater restriction in 
ranges of motion than earlier examinations), the veteran 
still is shown to have forward flexion to 75 degrees with a 
combined lumbar range of motion (rounded to the nearest 5 
degrees) of 140 degrees, of a maximum 240 degrees.  That is, 
the veteran's most recent and most restricted lumbar range of 
motion totalling 140 degrees does not even meet the criteria 
now in effect for the currently assigned 20 percent 
evaluation, which would require the combined range of motion 
of the thoracolumbar spine to be not greater than 
120 degrees.  The veteran, however, is shown to have muscle 
spasm or guarding severe enough to result in an abnormal 
spinal contour, sufficient to warrant the currently assigned 
20 percent evaluation.  He is not, however, shown to meet the 
criteria for the next higher 40 percent evaluation which 
would require forward flexion of the thoracolumbar spine to 
be limited to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  

In summary, the Board finds that the clinical evidence on 
file, at all times during the pendency of this appeal, shows 
that the veteran most nearly approximates the criteria for 
his currently assigned 20 percent evaluation under either:  
1) the superceded criteria for lumbosacral strain at 5295; 
or,  2) the general rating formula now in effect based upon 
muscle spasm or guarding severe enough to result in abnormal 
spinal contour.  He is not, however, shown to meet or more 
nearly approximate any of the potentially applicable criteria 
for evaluating his low back disorder to warrant any higher 
schedular evaluation.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain with bulging discs at L4-L5, L5-S1 is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


